DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
 
Response to Amendment
Receipt is acknowledged of an amendment filed 11 April 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
Claims 1, 10, and 12 are amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 9, --linear—has been added after "diverging", and line 10, "and continuously diverge from—has been added after "from". 
In claim 10, line 8, "pocket portion" has been replaced with --channel--, line 9, "pocket portions" has been replaced with --channels--, and line 10, "pocket portion" has been replaced with --channel--.
In claim 12, line 10, --linear—has been added after "diverging", line 11, "and continuously diverge from—has been added after "from”, lines 23-24, "pocket portion" has been replaced with              --channel--, line 24, "pocket portions" has been replaced with --channels--, and line 25, "pocket portion" has been replaced with --channel--.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Trainor on 02 May 2022.

EXPLANATION FOR EXAMINER’S AMENDMENT
Claims 1, 10, and 12 have been amended to avoid the prior art. 

Allowable Subject Matter
Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“each of the plurality of second staple receiving pockets having a Y-shaped configuration, the Y-shaped configuration having a longitudinally extending pocket portion and spaced diverging linear pocket portions that extend from and continuously diverge from one end of the longitudinally extending portion”. 
Regarding independent claim 10: the subject matter of claim 10 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 10 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“each second staple forming pocket of the plurality of second staple forming having a Y-shape, each of the plurality of Y-shaped second staple forming pockets having a longitudinally extending forming channel and spaced diverging forming channels that extend from one end of the longitudinally extending forming channel”. 
Regarding independent claim 12: the subject matter of claim 12 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 12 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“each of the plurality of second staple receiving pockets having a Y-shaped configuration, the Y-shaped configuration having a longitudinally extending pocket portion and spaced diverging linear pocket portions that extend from and continuously diverge from one end of the longitudinally extending portion”, and 
“each second staple forming pocket of the plurality of second staple forming having a Y-shape, each of the plurality of Y-shaped second staple forming pockets having a longitudinally extending forming channel and spaced diverging forming channels that extend from one end of the longitudinally extending forming channel”. 
The closest prior art to Hassan (WO 2012/141679) discloses a tool assembly comprising a staple cartridge 604 including a cartridge body defining a longitudinal axis, a first central knife slot, a plurality of first staple receiving pockets, and a plurality of second staple receiving pockets, the plurality of first staple receiving pockets aligned in rows on a first side of the first central knife slot, the plurality of second staple receiving pockets aligned in a single row on a second side of the first central knife slot, a plurality of first staples, and a plurality of second staples, and an anvil 602 including an anvil plate defining a longitudinal axis and having a staple forming surface, a second central knife slot, a plurality of first staple forming pockets, and a plurality of second staple forming pockets, the plurality of first staple forming pockets aligned in rows on a first side of the second central knife slot, and the plurality of second staple forming pockets aligned in a single row on a second side of the second central knife slot, each second staple forming pocket of the plurality of second staple forming pockets being aligned in a row.
The closest prior art to Kostrzewski (EP 3,162,296) discloses a tool assembly including a staple cartridge having a row of staple receiving pockets having a Y-shaped configuration, and an anvil having a row of staple forming pockets having a Y-shaped configuration.   
With respect to claims 1, 10, and 12, the difference between the Hassan reference, or a combination of the Hassan and Kostrzewski references, and the claimed subject matter is that Hassan or a combination of Hassan and Kostrzewski does not disclose “each of the plurality of second staple receiving pockets having a Y-shaped configuration, the Y-shaped configuration having a longitudinally extending pocket portion and spaced diverging linear pocket portions that extend from and continuously diverge from one end of the longitudinally extending portion” as set forth in claim 1, “each second staple forming pocket of the plurality of second staple forming having a Y-shape, each of the plurality of Y-shaped second staple forming pockets having a longitudinally extending forming channel and spaced diverging forming channels that extend from one end of the longitudinally extending forming channel” as set forth in claim 10, and “each of the plurality of second staple receiving pockets having a Y-shaped configuration, the Y-shaped configuration having a longitudinally extending pocket portion and spaced diverging linear pocket portions that extend from and continuously diverge from one end of the longitudinally extending portion”, and “each second staple forming pocket of the plurality of second staple forming having a Y-shape, each of the plurality of Y-shaped second staple forming pockets having a longitudinally extending forming channel and spaced diverging forming channels that extend from one end of the longitudinally extending forming channel” as set forth in claim 12. 
 The difference between the claimed subject matter and the Hassan reference, or a combination of the Hassan and Kostrzewski references, would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Hassan structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Hassan structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 May 2022